It seems to me that the record shows that Courtneah's injuries were caused by her own actions and not by any negligence by the defendants.
In support of their motion for summary judgment, defendants submitted the deposition of Courtneah.  She testified:
Q: Were there rules about what you were supposed to do with the jump ropes?
A: Yes
* * *
A: The rules were, you can only jump rope with them, you couldn't play tug-of-war or tie each other up with them and that was it.
* * *
Q: When you were playing tug-of-war, did you know you weren't supposed to do that?
A: Yes.
Q: Why did you do it anyway?
A: I don't know.
Q: Did you need a teacher to tell you not to do that?
A: No.
Courtneah testified that because she knew she was violating the rules and the teachers would stop her if they saw her, she attempted to hide her actions from the teachers.
Q: Did you guys know if the teachers found out you would be in trouble?
A: Yeah, but they were ___ the teachers wouldn't know, because they were just standing up talking.
Q: Did you take any effort to find a hiding place or concealed place so you wouldn't get in trouble?
A: It was the people.  The people who were watching or weren't playing were pushed up around us.
Q: Why was that?
A: So we couldn't get in trouble.
The accident happened almost immediately.
Q: It was a minute or less from the time you started playing tug-of-war that your injuries occurred; is that correct?
A: Yes.
Courtney further testified:
Q: So, did you see where the teachers were and what they were doing when you were playing tug-of-war?
A: No.  Before when I was playing tetherball, I looked to see if you had to line up and they were just sitting around talking.